DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 1 is substantially directed to a method of constructing a data model by steps of obtaining a set of attributes associated with an entity type, aligning the attributes with the same semantics in the set of the attributes to a same attribute, to generate another set of attributes having different semantics and constructing the data model based on the another set of attributes and the entity type, which as a whole is abstract concept of human activities, e.g., English language as the claimed “entity type” and words in English language as the claimed “attributes”, and synonyms of words in English language and words in different synonyms in an English language table or dictionary as the claimed “data model” a human can create and used for the future use, such as flash cards, notes, for English language learning, i.e., which is mere mental practice with aid of pencil and paper cards, and thus, abstract idea (Prong One).
Because the claimed subject matter above is directed to an abstract idea, looking for whether additional claimed element(s) transforms the nature of the subject matter to a patent-eligible application. However, the answer is no because the claimed method does not demonstrate any improvement to functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), although claim method may be “executable …  instructions” by “one or more processors” (as recited in claim 9, 17), which is very broad to cover human brain activities, and does not apply the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), does not effect a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e), and further, the claimed features are not indicative of integration into a practical application as discussed in MPEP 2106.05(f)-(h) (Step 2A, Prong two), and therefore, claim 1 is patent ineligible.
Claim 9 essentially recites the similar features as recited in claim 1 and further recites “An apparatus for constructing a data model, comprising one or more processors and a memory storing instructions executable by the one or more processors” which, as discussed in claim 1 above, is very broad to cover human brain and hand activities with the aid of paper and pencil, and these “processors” and “memory” storing “instructions” executed by the “processors” merely recites instructions to implement an abstract idea on “one or more processors” or merely uses a computer as a tool to perform the abstract idea, which is neither counted as integration into a practical application nor applying or use of a particular machine to accomplish the abstract idea, see MPEP 2106.05b, and therefore, claim 9 is patent ineligible.
Claim 17 is rejected for the at least similar reasons as described in claim 9 above because claim 17 recites the similar deficient features as recited in claim 9. 
Claim 2 depends on claim 1 and further recited a way to obtain the “attributes” by dividing a third set of attributes associated with the entity type into subsets based on an attribute similarity, and determining the attributes of claim 1 from the subsets, which is a mental process with pencil and paper and thus, abstract idea and further, the features of claim 2 are not indicative integration into practical application and therefore, claim 2 is also patent ineligible. 
Claim 3 depends on claim 2 and further recites that “dividing” in claim 2 is by “clustering”, which is mere name changing from the claimed word “dividing”, and is not an indicative integration into practical application and therefore, claim 3 is also patent ineligible.
Claim 4 depends on claim 1 and further recites the “aligning” is by generating a first and a second type-attribute pairs by combining the entity type and the attribute in the set of attributes and combining the entity type and the attribute in the another set of attributes, respectively, and determining the first type-attribute pair has the same semantics with the second type-attribute pair, and aligning the attribute in the set of attributes and the attribute in the another set of attributes when the first type-attribute pair has the same semantics as the second type-attribute pair, is further mental process in pairing the entity and the attributes and comparing the obtained pairs, etc., and thus, abstract idea. Further, the features of claim 4 are not indicative integration into practical application and therefore, claim 4 is also patent ineligible. 
Claim 5 depends on claim 4 and further recites determining whether the pairs are in the same semantics recited in claim 4 by extracting similarity between the pairs and the determining is based on similarity characteristics, which is subjective and broad to further cover mental process, e.g., human can compare and judge similarity characteristics and differences, and further, the features of claim 5 are not indicative integration into practical application and therefore, claim 5 is also patent ineligible.
Claim 6 depends on claim 5 and further recites the “similarity characteristics” includes at least one of a text similarity between the pairs, whether synonyms in a semantic dictionary, semantic similarity between the pairs, and statistics of knowledges with the first and second type-attribute pairs, which is also broad to cover mental process and no indicative integration into practical application and therefore, claim 6 is also patent ineligible.
Claim 7 depends on claim 4 and further recites using a classification model to determine whether the first and the second type-attribute pairs have the same semantics, which, due to lack of how “classification model” works, also broad to cover the mental process because human brain can perform classification based some rule or model, and thus, abstract idea and no  indicative integration into practical application and therefore, claim 7 is also patent ineligible.
Claim 8 depends on claim 7 and further recites wherein the “classification model” being support vector machine model, which, in lack of what “support vector machine model” is and how it works, is broad to cover mental process with quantities having directions such as quantities in coordinators, etc., and no indicative integration into practical application and therefore, claim 8 is also patent ineligible.
Claim 10 depends on claim 9 and rejected for the at least similar reason as described in claim 2 above because claim 10 recites the similar deficiency features as recited in claim 2.
Claim 11 depends on claim 9 and rejected for the at least similar reason as described in claim 3 above because claim 11 recites the similar deficiency features as recited in claim 3.
Claim 12 depends on claim 9 and rejected for the at least similar reason as described in claim 4 above because claim 12 recites the similar deficiency features as recited in claim 4.
Claim 13 depends on claim 12 and rejected for the at least similar reason as described in claim 5 above because claim 13 recites the similar deficiency features as recited in claim 5.
Claim 14 depends on claim 13 and rejected for the at least similar reason as described in claim 6 above because claim 14 recites the similar deficiency features as recited in claim 6.
Claim 15 depends on claim 12 and rejected for the at least similar reason as described in claim 7 above because claim 15 recites the similar deficiency features as recited in claim 7.
Claim 16 depends on claim 15 and rejected for the at least similar reason as described in claim 8 above because claim 16 recites the similar deficiency features as recited in claim 8.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 17 recites “A computer readable storage medium having a computer program stored thereon, …” and the specification reads “The machine-readable medium may be a machine-readable signal medium (USPGPub 20200250380 A1, para 61)”, i.e., the scope of the recited “a computer readable storage medium” covers a signal per se, as disclosed in the specification. A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for text type of natural language in a query environment with structured words “wife”, “height” or centimeter, “age”, ”weight” or kilogram, etc., “character” with attributes “weight”, “height”, “age”, etc., in query sentences and representing to knowledge or information, etc., does not reasonably provide enablement for broadly claimed “data” or “entity type” with “attribute(s)”, etc. The specification does not enable a person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Claims 1 recites “A method for constructing a data model, comprising: obtaining a first attribute set associated with an entity type, …, constructing the data model associated with the entity type based on the entity type and the … attribute set”, etc., which have enablement scope problem because the disclosed implementation/operation in the specification only enable for text type of entity type such as represented as “character” with attributes represented by wording “height”, “weight” vs. kilogram, “age”, etc. which are text type of data, evidenced in the application USPGPub 20200250380 A1, para 22, para 24, para 30, etc., but cannot enable one of ordinary skill in the art to make and/or use the invention for much broader terms of “data” and “entity type” with “attribute(s)”, etc. For example, the scope of the over broadly claimed term may include the other types of data or entity such as image data, vision data, individual biodata, data used for controlling, speech or vocal data, RF encoded data, color information data, smell information data, sign language data, etc., which are involved in totally different signal/data characteristics, bandwidth requirements, data-specific algorithms/techniques, computing/storing complexities, and/or biological representations and processing dimensions. The instant specification does not teach any enablement for these types of data or entities at all. Therefore, the specification does not enable any person skilled in the art to make and use the invention commensurate in scope with the claim. Claims 2-8 are rejected due to the dependencies to claim 1.
Claim 9 is rejected for the at least similar reasons described in claim 1 above since claim 9 recites the similar limitations as recited in claim 1. Claims 10-16 are rejected since claims 10-16 depend on claim 9.
Claim 17 is rejected for the at least similar reasons described in claim 1 above since claim 17 recites the similar limitations as recited in claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 11 recites “perform cluster on the third attribute set, to divide the third attribute set into the plurality of subsets” and wherein “the third attribute set” has an insufficient antecedent basis for the limitation in claim 11 and causes confusing because it is unclear what “the third attribute set” is and it is unclear how “cluster” is performed and it is unclear how “divide” is performed on “the third attribute” and thus, renders claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (“Automatic Discovery of Attribute Synonyms Using Query Logs and Table Corpora”, Word Wide Web, International World Wide Web Conferences Steering Committee, Republic and Canton of Geneva Switzerland, April 11, 2016, pages 1429-1439, IDS).
Claim 1: He teaches a method for constructing a data model (title and abstract, ln 16-27, a graph with attribute names with the positive and negative evidences, abstract, fig. 4 via an approach in fig. 2), comprising: 
obtaining a first attribute set (attributes extracted from query click log and web table corpus, p.1430, col 1, para 4 and after filtering by Web Table Column Name Filtering, Question Pattern Filtering, Section 2.2 Two-step Frame work, and initial matching to the query pattern, etc., p.1431, col 2) associated with an entity type (an input class or class Person comprising entity instances such as Abraham Lincoln, Barack Obama, etc., in fig. 2); 
aligning a plurality of attributes with a same semantics in the first attribute set to a same attribute (by edge-based synonyms wherein similarity relationships represented by weight edges connected to the extracted attributes as vertices and high similarity weight valued edge or edges connected synonymous attribute nodes in fig. 4a, e.g., edges with no “x” symbol in fig. 4a), to generate a second attribute set associated with the entity type, attributes in the second attribute set having different semantics (generating several groups of attributes and separated by low similarity weight edges with symbol “x” in fig. 4a, e.g., an edge with “x” symbol between the attribute “zodiac sign” at a group having a single attribute “zodiac sign” and “date of birth”/”dob” at a group having multiple synonymous attributes in fig. 4a and distinctness between groups marked by edge “x” in fig. 4a); 
constructing the data model associated with the entity type based on the entity type and the second attribute set (further clustering to correct edge-based synonyms and generate a clustered data sets in fig. 4b, Section 3.2 Holistic optimization for attribute synonyms, p.1433, error in edge  data structure in fig. 4b, page 1433, col 2, the last paragraph).
Claim 2: He further teaches, according to claim 1 above, obtaining the first attribute set associated with the entity type comprises:
obtaining a third attribute set associated with the entity type (set of instances of the class and extracts all the attribute names for that class, section 2.2, p.1431, col 2); 
dividing the third attribute set into a plurality of subsets based on an attribute similarity (identifying those attributes of the queries matched to at least one of matched query patterns in table 1, section 2.2 Two-step Framework, and thus, separating attributes of those queries as unmatched with query patterns inherency; separating from the other related attributes such as “news”, “twitter”, etc., under the entity instance “Barack Obama” is inherency); and 
determining one of the plurality of subsets as the first attribute set (only those attributes in the queries that have at least one match of the desired query patterns in table 1, and with no noise of other type of attributes such as “news”, “twitters”, etc., section 2.2, para 1431).
Claim 3: He further teaches, according to claim 2 above, wherein, dividing the third attribute set into the plurality of subsets comprises: performing clustering on the third attribute set, to divide the third attribute set into the plurality of subsets (gathering those attributes of the queries that match the query patterns in table 1, and with no noises, section 2.2, i.e., clustering according to the query pattern match).
Claim 4: He further teaches, according to claim 1 above, wherein, aligning the plurality of attributes with the same semantics in the first attribute set to the same attribute comprises: 
combining the entity type (“e”) with a first attribute (“ai”) in the first attribute set (e+a applied to the query, i.e., q(e, ai) applied in the multi-set of pages clicked by query q of the entity type e and attribute ai in equation 1, section 3.1, page 1432), to obtain a first type-attribute pair (e and ai in the query q(e, ai), section 3.1, page 1432); 
combining the entity type (“e”) with a second attribute (“aj”) different from the first attribute (“ai”) in the first attribute set (e+a applied to the query, i.e., q(e, aj) applied in the multi-set of pages clicked by query q of the entity type e and attribute aj in equation 1, section 3.1, page 1432), to obtain a second type-attribute pair (e and aj in the query q(e, aj), section 3.1, page 1432); 
determining whether the first type-attribute pair has a same semantics with the second type-attribute pair (using the equation 4, page 1433, combined with the equation 1 or 2 and equation 3, section 3.1, page 1433); and 
aligning the first attribute to the second attribute in response to determining that the first type-attribute pair has the same semantics as the second type-attribute pair (e.g., using thresholding with link-based clustering, thesaurus-based lookup, or bi-criteria approximation in the HolisticOpt, etc., to determine whether the first air has the same semantics as the second pair, page 1437, section 5.2).
Claim 5: He further teaches, according to claim 4 above, wherein, determining whether the first type-attribute pair has the same semantics as the second type-attribute pair comprises: 
extracting a plurality of similarity characteristics between the first type-attribute pair and the second type-attribute pair (including Postive Similarity value by the equation 1 under Cosine similarity, Jaccard similarity, or distributional metrics like Jensen-Shannon distance, etc., , average cross all input entity instances in equation 2, Point-wise mutual information PMI in equation 3, combination of the positive similarity and negative similarity in equation 4, etc., section 3.1, page 1432-1433); and 
determining whether the first type-attribute pair has the same semantics with the second type-attribute pair based on the plurality of similarity characteristics (returned similarity scores, e.g., for entity instance “bill gate”, the attribute a1=”date of birth” and a2=”dob”, PosSim(a1, a2|e’)=1, mean the attribute “date of birth” and the attribute “dob” in the entity instance “bill gates” are the same; but average across the two entities “bill gates”, “abraham linclon” achieves 0.85, i.e., essentially the same, page 1432, section 3.1, col 2, Example 1).
Claim 6: He further teaches, according to claim 5 above, wherein, the plurality of similarity characteristics comprise at least one of: a first similarity characteristic indicating a text similarity between the first type-attribute pair and the second type-attribute pair (He, using Thesaurus-based lookup, including dictionary-based approach, page 1437, col 1, section Thesaurus); a second similarity characteristic indicating whether the first type-attribute pair and the second type-attribute pair are synonyms in a semantic dictionary (using web tables to look context similarity, i.e., meaning similarity or semantic dictionary, page 1437, section ACSDb); a third similarity characteristic indicating a semantic similarity between the first type-attribute pair and the second type-attribute pair (the same as the context in ACSDb discussed above; using attribute similarity graph in fig. 4a/b, i.e., semantic similarity); and a fourth similarity characteristic obtained by performing a statistical analysis on a first group of knowledge items associated with the first type-attribute pair and a second group of knowledge items associated with the second type-attribute pair (correlation statistics computed from a large corpus of web tables related to similar context co-occurring, page 1430, col 2, section ACSDb).

Claims 1, 9, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 20190377825 A1, hereinafter Chang).
Chang 1: Chang teaches a method for constructing a data model (title and abstract, ln 1-9 and a method steps in figs. 2, 4 and running an apparatus in fig. 6, e.g., expanding taxonomy graph from merge action of data at step 214 and displayed to a user for validation at step 222 in fig. 2),  comprising: 
obtaining a first attribute set associated with an entity type (people, organisms, products, …, as the claimed entity type and color, bloom shape, etc., as the claimed attributes to a text entity as the claimed entity type, para 3, such as people, organisms, products, countries, etc., as the claimed entity represented by text entity type in fig. 1 and obtaining the data including data triplets comprising attributes, category, etc., at step 206-204); 
aligning a plurality of attributes with a same semantics in the first attribute set to a same attribute (via calculation of semantic similarity of an attribute-value pair in the obtained data and compared with the attribute-value pairs of the subgraph of the taxonomy 202 corresponding to a category “c” in fig. 4, para 34), to generate a second attribute set associated with the entity type (corresponding to different subgraphs of taxonomy 202 which is corresponding to different categories in the taxonomy graph, para 34), attributes in the second attribute set having different semantics (different categories corresponding to the subgraphs of the taxonomy graph, para 34);
constructing the data model associated with the entity type based on the entity type and the second attribute set (built taxonomy graph having multiple subgraphs corresponding to different categories and each of subgraphs corresponds to a semantic similarity in pair of attribute and value, para 34, and returned expanded taxonomy graph at 422 in fig. 4).
Chang 9: Chang teaches an apparatus for constructing a data model (title and abstract, ln 1-9 and a method steps in figs. 2, 4 and running an apparatus in fig. 6, e.g., expanding taxonomy graph from merge action of data at step 214 and displayed to a user for validation at step 222 in fig. 2), comprising: 
one or more processors (CPU, GPU, etc., para 63); 
a memory (memory 604, static memory 606, disk drive unit 616 as a non-transitory machine-readable medium in fig. 6, para 51) storing instructions executable by the one or more processors (software components embodied on the non-transitory machine-readable medium and executed by one or more processors, para 51); wherein the one or more processors are configured to: 
obtain a first attribute set associated with an entity type (people, organisms, products, …, as the claimed entity type and color, bloom shape, etc., as the claimed attributes to a text entity as the claimed entity type, para 3, such as people, organisms, products, countries, etc., as the claimed entity represented by text entity type in fig. 1 and obtaining the data including data triplets comprising attributes, category, etc., at step 206-204); 
align a plurality of attributes with a same semantics in the first attribute set to a same attribute (via calculation of semantic similarity of an attribute-value pair in the obtained data and compared with the attribute-value pairs of the subgraph of the taxonomy 202 corresponding to a category “c” in fig. 4, para 34), to generate a second attribute set associated with the entity type (corresponding to different subgraphs of taxonomy 202 which is corresponding to different categories in the taxonomy graph, para 34), attributes in the second attribute set having different semantics (different categories corresponding to the subgraphs of the taxonomy graph, para 34);
construct the data model associated with the entity type based on the entity type and the second attribute set (built taxonomy graph having multiple subgraphs corresponding to different categories and each of subgraphs corresponds to a semantic similarity in pair of attribute and value, para 34, and returned expanded taxonomy graph at 422 in fig. 4).
Claim 17 has been analyzed and rejected according to claim 1, 9 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (above) and in view of reference He (above).
Claim 2: Chang teaches all the elements of claim 2, according to claim 1 above, including obtaining the first attribute set associated with the entity type (the discussion in claim 1,  anticipated by Chang above), except obtaining a third attribute set associated with the entity type; dividing the third attribute set into a plurality of subsets based on an attribute similarity; and determining one of the plurality of subsets as the first attribute set.
He teaches a method for constructing a data model (title and abstract, ln 16-27, a graph with attribute names with the positive and negative evidences, abstract, fig. 4 via an approach in fig. 2), and wherein obtaining the first attribute set associated with the entity type comprises: 
obtaining a third attribute set associated with the entity type (set of instances of the class and extracts all the attribute names for that class, section 2.2, p.1431, col 2); 
dividing the third attribute set into a plurality of subsets based on an attribute similarity (identifying those attributes of the queries matched to at least one of matched query patterns in table 1, section 2.2 Two-step Framework, and thus, separating attributes of those queries as unmatched with query patterns inherency; separating from the other related attributes such as “news”, “twitter”, etc., under the entity instance “Barack Obama” is inherency); and 
determining one of the plurality of subsets as the first attribute set (only those attributes in the queries that have at least one match of the desired query patterns in table 1, and with no noise of other type of attributes such as “news”, “twitters”, etc., section 2.2, para 1431) for benefits of achieving higher precision and recall for high quality attribute synonyms (abstract, page 1432, section 3.1, col 2, para 4, section 4.1, p.1436, col 1, para 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein obtaining the first attribute set associated with the entity type comprises: obtaining the third attribute set associated with the entity type; dividing the third attribute set into a plurality of subsets based on an attribute similarity; and determining one of the plurality of subsets as the first attribute set, as taught by He, to the obtaining the first attribute set associated with an entity type in the method, as taught by Chang, for the benefits discussed above.
Claim 3: the combination of Chang and He further teaches, according to claim 2 above, wherein, dividing the third attribute set into the plurality of subsets comprises: performing clustering on the third attribute set, to divide the third attribute set into the plurality of subsets (gathering those attributes of the queries that match the query patterns in table 1, and with no noises, section 2.2, i.e., clustering according to the query pattern match).
Claim 4: the combination of Chang and He further teaches, according to claim 1 above, wherein, aligning the plurality of attributes with the same semantics in the first attribute set to the same attribute comprises: 
combining the entity type (He, “e”) with a first attribute (He, “ai”) in the first attribute set (He, e+a applied to the query, i.e., q(e, ai) applied in the multi-set of pages clicked by query q of the entity type e and attribute ai in equation 1, section 3.1, page 1432), to obtain a first type-attribute pair (He, e and ai in the query q(e, ai), section 3.1, page 1432 and Chang, combined attribute a, value v, and category c in a triplet in the received triplet at step 402, 404); 
combining the entity type (He, “e”) with a second attribute (He, “aj”) different from the first attribute (He, “ai”) in the first attribute set (He, e+a applied to the query, i.e., q(e, aj) applied in the multi-set of pages clicked by query q of the entity type e and attribute aj in equation 1, section 3.1, page 1432), to obtain a second type-attribute pair (He, e and aj in the query q(e, aj), section 3.1, page 1432, and Chang, comparable and matching category within taxonomy at step 404 in fig. 4); 
determining whether the first type-attribute pair has a same semantics with the second type-attribute pair (He, using the equation 4, page 1433, combined with the equation 1 or 2 and equation 3, section 3.1, page 1433, and Chang, based on a score of semantic similarity and structural similarity, para 34); and 
aligning the first attribute to the second attribute in response to determining that the first type-attribute pair has the same semantics as the second type-attribute pair (He, e.g., using thresholding with link-based clustering, thesaurus-based lookup, or bi-criteria approximation in the HolisticOpt, etc., to determine whether the first air has the same semantics as the second pair, page 1437, section 5.2, and Chang, merging action to expand taxonomy at step 416 in fig. 4).
Claim 5: the combination of Chang and He further teaches, according to claim 4 above, wherein, determining whether the first type-attribute pair has the same semantics as the second type-attribute pair comprises: 
extracting a plurality of similarity characteristics between the first type-attribute pair and the second type-attribute pair (He, including Postive Similarity value by the equation 1 under Cosine similarity, Jaccard similarity, or distributional metrics like Jensen-Shannon distance, etc., , average cross all input entity instances in equation 2, Point-wise mutual information PMI in equation 3, combination of the positive similarity and negative similarity in equation 4, etc., section 3.1, page 1432-1433); and 
determining whether the first type-attribute pair has the same semantics with the second type-attribute pair based on the plurality of similarity characteristics (He, returned similarity scores, e.g., for entity instance “bill gate”, the attribute a1=”date of birth” and a2=”dob”, PosSim(a1, a2|e’)=1, mean the attribute “date of birth” and the attribute “dob” in the entity instance “bill gates” are the same; but average across the two entities “bill gates” and “abraham lincln” achieves 0.85, i.e., essentially the same, page 1432, section 3.1, col 2, Example 1).
Claim 6: the combination of Chang and He further teaches, according to claim 5 above, wherein, the plurality of similarity characteristics comprise at least one of: a first similarity characteristic indicating a text similarity between the first type-attribute pair and the second type-attribute pair (He, using Thesaurus-based lookup, including dictionary-based approach, page 1437, col 1, section Thesaurus and Chang, string similarity used, para 37 and Chang, using structural similarity or string similarity, para 39); a second similarity characteristic indicating whether the first type-attribute pair and the second type-attribute pair are synonyms in a semantic dictionary (He, using web tables to look context similarity, i.e., meaning similarity or semantic dictionary, page 1437, section ACSDb); a third similarity characteristic indicating a semantic similarity between the first type-attribute pair and the second type-attribute pair (He, the same as the context in ACSDb discussed above; using attribute similarity graph in fig. 4a/b, i.e., semantic similarity, and Chang, using semantic similarity, para 34); and a fourth similarity characteristic obtained by performing a statistical analysis on a first group of knowledge items associated with the first type-attribute pair and a second group of knowledge items associated with the second type-attribute pair (He, correlation statistics computed from a large corpus of web tables related to similar context co-occurring, page 1430, col 2, section ACSDb).
Claim 7: the combination of Chang and He further teaches, according to claim 4 above, wherein, determining whether the first type-attribute pair has the same semantics as the second type-attribute pair comprises: utilizing a classification model to determine whether the first type-attribute pair has the same semantics as the second type-attribute pair (He, using the attribute similarity graph under semantic or meanings in fig. 4a/b, page 1432 and Chang, using multiple classifier models for classifying each candidate 224 as one of a duplicate match, or a mismatch for assuring a match of the conflation candidate, e.g., if the score of the string similarity score and semantic similarity score >= 0.95, para 41, at step 406 and 408, para 40).
Claim 8: the combination of Chang and He teaches all the elements of claim 8, according to claim 7 above, including the classification model is trained (Chang, neural network used to calculate semantic similarity by using embeddings vector representations output by the neural network model such as FastText or Word2Vec and being trained or pre-trained, para 37), except the classification model is a support vector machine SVM model.
An Official Notice is taken that classification model is by using support vector machine SVM model is notoriously well-known in the art before the effective filing date of the claimed invention for benefits of achieving an effective and simple classification in multiple dimension spaces, with no restriction of input data, linear or non-linear data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the classification model is by using the support vector machine SVM model, as taught by well-known in the art, to the classification model in the method, as taught by the combination of Chang and He, for the benefits discussed above.
Claim 10 has been analyzed and rejected according to claim 9, 2 above.
Claim 11 has been analyzed and rejected according to claim 9, 3 above.
Claim 12 has been analyzed and rejected according to claim 9, 4 above.
Claim 13 has been analyzed and rejected according to claim 12, 5 above.
Claim 14 has been analyzed and rejected according to claim 13, 6 above.
Claim 15 has been analyzed and rejected according to claim 12, 7 above.
Claim 16 has been analyzed and rejected according to claim 15, 8 above.

Claims 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over He (above) and in view of reference Chang (above).
Claim 9: He teaches all the elements of claim 9, including an apparatus for constructing a data model (using query logs from MS search engine BingTM, p.1436, Section Experimental Setup, and thus, using a PC or other types of computer to run the MS search engine BingTM is inherency), except the apparatus comprising: one or more processors; a memory storing instructions executable by the one or more processors.
Chang teaches an analogous field of endeavor by disclosing a method for constructing a data model (title and abstract, ln 1-9 and a method steps in figs. 2, 4 and running an apparatus in fig. 6, e.g., expanding taxonomy graph from merge action of data at step 214 and displayed to a user for validation at step 222 in fig. 2) and wherein an apparatus is disclosed (fig. 6) comprising: one or more processors (CPU, GPU, etc., para 63) and a memory (memory 604, static memory 606, disk drive unit 616 as a non-transitory machine-readable medium in fig. 6, para 51) storing instructions executable by the one or more processors (software components embodied on the non-transitory machine-readable medium and executed by one or more processors, para 51) to: 
obtain a first attribute set associated with an entity type (people, organisms, products, …, as the claimed entity type and color, bloom shape, etc., as the claimed attributes to a text entity as the claimed entity type, para 3, such as people, organisms, products, countries, etc., as the claimed entity represented by text entity type in fig. 1 and obtaining the data including data triplets comprising attributes, category, etc., at step 206-204); 
align a plurality of attributes with a same semantics in the first attribute set to a same attribute (via calculation of semantic similarity of an attribute-value pair in the obtained data and compared with the attribute-value pairs of the subgraph of the taxonomy 202 corresponding to a category “c” in fig. 4, para 34), to generate a second attribute set associated with the entity type (corresponding to different subgraphs of taxonomy 202 which is corresponding to different categories in the taxonomy graph, para 34), attributes in the second attribute set having different semantics (different categories corresponding to the subgraphs of the taxonomy graph, para 34);
construct the data model associated with the entity type based on the entity type and the second attribute set (built taxonomy graph having multiple subgraphs corresponding to different categories and each of subgraphs corresponds to a semantic similarity in pair of attribute and value, para 34, and returned expanded taxonomy graph at 422 in fig. 4) for benefits of achieving an effectiveness in updating and expanding an existing taxonomy database or graph (para 3-4) for accurate search and retrieving of information from Internet by using a computer system (para 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the apparatus comprising the one or more processors and the memory storing the instructions executable by the one or more processors, as taught by Chang, to the apparatus for constructing the data model, as taught by He, for the benefits discussed above.
Claim 17 has been analyzed and rejected according to claim 1, 9 above.
Claim 7: the combination of He and Chang further teaches, according to claim 4 above, wherein, determining whether the first type-attribute pair has the same semantics as the second type-attribute pair comprises: utilizing a classification model to determine whether the first type-attribute pair has the same semantics as the second type-attribute pair (He, using the attribute similarity graph under semantic or meanings in fig. 4a/b, page 1432 and Chang, using multiple classifier models for classifying each candidate 224 as one of a duplicate match, or a mismatch for assuring a match of the conflation candidate, e.g., if the score of the string similarity score and semantic similarity score >= 0.95, para 41, at step 406 and 408, para 40).
Claim 8: the combination of He and Chang teaches all the elements of claim 8, according to claim 7 above, including the classification model is trained (Chang, neural network used to calculate semantic similarity by using embeddings vector representations output by the neural network model such as FastText or Word2Vec and being trained or pre-trained, para 37), except the classification model is a support vector machine SVM model.
An Official Notice is taken that classification model is by using support vector machine SVM model is notoriously well-known in the art before the effective filing date of the claimed invention for benefits of achieving an effective and simple classification in multiple dimension spaces, with no restriction of input data, linear or non-linear data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the classification model is by using the support vector machine SVM model, as taught by well-known in the art, to the classification model in the method, as taught by the combination of He and Change, for the benefits discussed above.
Claim 10 has been analyzed and rejected according to claim 9, 2 above.
Claim 11 has been analyzed and rejected according to claim 9, 3 above.
Claim 12 has been analyzed and rejected according to claim 9, 4 above.
Claim 13 has been analyzed and rejected according to claim 12, 5 above.
Claim 14 has been analyzed and rejected according to claim 13, 6 above.
Claim 15 has been analyzed and rejected according to claim 12, 7 above.
Claim 16 has been analyzed and rejected according to claim 15, 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654